Case 3:14-cr-00016-MMC Document 331 Filed 07/22/20 Page 1 of 1

                                                        ISTRIC
                                                   TES D      TC
                                                 TA




                                                                            O
                                         S




                                                                             U
                                        ED




                                                                              RT
                                                                   ERED




                                    UNIT
                                                      ORD
                                             IT IS SO




                                                                                   R NIA
                                                                         hesney
                                                               ne M. C




                                    NO
                                                       ge Maxi




                                                                                  FO
                                                 Jud




                                     RT




                                                                              LI
                                             ER




                                         H




                                                                             A
                                                  N                          C
                                                                     F
                                                       D IS T IC T O
                                                             R

                                                       Dated: July 22, 2020
